Case 3:19-bk-30289   Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34   Desc
                        Main Document     Page 1 of 14
 Case 3:19-bk-30289        Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34                 Desc
                              Main Document     Page 2 of 14


The summary below relates to the period from August 1, 2019 through August 31, 2019 (the “MOR
Period”). Events occurring after the MOR Period will be reported in subsequent monthly operating
reports, as applicable.

Bankruptcy Process

Blackjewel L.L.C. and its affiliated debtors and debtors in possession (collectively, the “Debtors”)
filed cases under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. § 101, et seq. (the
“Bankruptcy Code”) on July 1, 2019 and July 24, 2019 (the “Petition Date”). The Debtors are
continuing in possession of their property and are operating and managing their business and
affairs as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

Pursuant to the Court’s order authorizing the sale of substantially all of the Debtors’ assets in
accordance with certain approved bidding procedures, the Debtors conducted an auction on August
1, 2019 which concluded on August 4, 2019 (the “Auction”). At the conclusion of the Auction,
the Debtors declared ten successful bidders and on August 5, 2019 and August 6, 2019, the Court
held a hearing (the “Sale Hearing”) to consider approval of the sale of the Debtors’ assets to the
successful bidders. At the conclusion of the Sale Hearing, the Court approved all of the proposed
sales and overruled all objections. The Court subsequently entered orders approving the sale and
sale terms of the sales to Mark Energy, LLC [Doc. No. 645]; John Deere Construction and Forestry
Company [Doc. No. 666]; Rhino Energy LLC [Doc. No. 916]; Sulzer Electro Mechanical Services
(US), Inc. [Doc. No. 919]; Tye Fork Coal Company, Inc. [Doc. No. 920]; Coking Coal, LLC [Doc.
No. 963]; Kopper Glo Mining LLC [Docket Nos. 1096 and 1100] and Dean-McAfee Lenders
[Docket No. 1214].

During the Sale Hearing, the Court also approved the sale of the Western Assets and Pax Assets
to Contura Energy, Inc. (“Contura”). However, despite extensive negotiations with various
governmental authorities, the approvals required to close the sale of the Western Assets to Contura
were not obtained. The Debtors thereafter elected to bifurcate the sale of the Western Assets and
the Pax Assets and sought the Court’s authority to sell only the Pax Assets to Contura. On August
30, 2019, the Bankruptcy Court entered an order approving the sale of the Pax Assets to Contura
[Docket No. 964].

On August 5, 2019 and August 9, 2019, the U.S. Department of Labor (“DOL”) filed motions in
the Court to halt the movement of coal located in Harland County, Kentucky and Raven and
Honaker, Virginia (the “Disputed Coal”). On August 20, 2019 and August 22, 2019, the DOL
filed complaints and motions seeking temporary restraining orders in the Virginia and Kentucky
district courts, respectively, regarding any attempted movement of the Disputed Coal, which
motions were both initially granted. The Court held a hearing on the Disputed Coal – characterized
by the DOL as “hot goods” - on August 23, 2019, and ordered the parties to coordinate the
scheduling of an evidentiary hearing. The Court scheduled such evidentiary hearing for September
4 and 5, 2019.

On August 15, 2019, the Debtors filed their schedules and statements of financial affairs. On
August 21, 2019, the Debtors attended the section 341 meeting of creditors.
Case 3:19-bk-30289        Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34                Desc
                             Main Document     Page 3 of 14


Finally, on August 25, 2019, the Debtors filed a motion to reject and terminate their health
insurance plan with United Healthcare Services, Inc. and to enter into a new health insurance plan
for their current employees, which the Court granted on August 30, 2019.
                                           Case 3:19-bk-30289                    Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34                                        Desc
               DEBTOR(S):                            Blackjewel L.L.C.                CASEDocument
                                                                                    Main   NO:          Page 4 of 14
                                                                                                   19-bk-30289


                                                                              CASH RECEIPTS AND DISBURSEMENTS STATEMENT (CURRENT MONTH)
                                                   8/1/2019          to        8/31/2019              Month        8-19

Entity Number
CASH FLOW SUMMARY                                      1             2             3            4             5             6               7              8            9         10          11
                                                                 Revelation                                                                                           Lone
                                                                  Energy       Revelation                 Blackjewel                                                Mountain    Powell    Cumberland
                                                   Blackjewel    Holdings,    Management     Revelation   Holdings,    Dominion Coal   Harold Keene   Vansant Coal Processing, Mountain   River Coal,
                                                     L.L.C.        LLC           Corp.      Energy, LLC     L.L.C.      Corporation    Coal Co. LLC    Corporation    LLC     Energy, LLC    LLC         Total
                                                   19-30289      19-30291      19-30293      19-30292     19-30290       19-30323       19-30324        19-30325    19-30326   19-30327    19-30328

1.   Beginning Cash Balance                    $    6,279,960             -            -            -             -                -            -              -         -           -            -      6,279,960

2.   Cash Receipts
       Sales                                        2,133,955             -            -            -             -                -            -              -         -           -            -     2,133,955
       Sale of Assets                               1,366,000             -            -            -             -                -            -              -         -           -            -     1,366,000
       Loans/advances                                     -               -            -            -             -                -            -              -         -           -            -           -
       Intercompany Transfer                              -               -            -            -             -                -            -              -         -           -            -           -
       Miscellaneous                                      -               -            -            -             -                -            -              -         -           -            -           -

        Total Cash Receipts                    $    3,499,955             -            -            -             -                -            -              -         -           -            -     3,499,955

3.   Cash Disbursements
      1 Operations                                 (5,184,791)            -            -            -             -                -            -              -         -           -            -     (5,184,791)
      2 Debt Service/Secured loan payment                 -               -            -            -             -                -            -              -         -           -            -            -
      3 Professional fees/U.S. Trustee fees               -               -            -            -             -                -            -              -         -           -            -            -
      4 Professional fees paid from retainer              -               -            -            -             -                -            -              -         -           -            -            -
      5 Intercompany Transfer                             -               -            -            -             -                -            -              -         -           -            -            -

        Total Cash Disbursements               $   (5,184,791)            -            -            -             -                -            -              -         -           -            -     (5,184,791)

4.   Net Cash Flow (Total Cash Receipts less
         Total Cash Disbursements)                 (1,684,835)            -            -            -             -                -            -              -         -           -            -     (1,684,835)


5    Ending Cash Balance                       $    4,595,124             -            -            -             -                -            -              -         -           -            -     4,595,124
           Case 3:19-bk-30289                  Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34                                  Desc
DEBTOR(S): Blackjewel L.L.C.                      Main Document     Page 5 of 14    CASE NO:                                     19-bk-30289


                                                                        Form 2-B
                                                      CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                                             For Period:     8/1/2019     to     8/31/2019

CASH RECEIPTS DETAIL                                                                  Account No:                      *2824 and *4445
(attach additional sheets as necessary)

PN     Date                              Payer                           Entity                        Description                Amount (USD$)
        8/2/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                       142,033.91
        8/9/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                       178,397.76
       8/16/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                       430,833.52
       8/23/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                         1,507.84
       8/30/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                     1,381,182.32
        8/1/2019     4th Gen Fuels                                Blackjewel L.L.C.        Sale of Assets                                2,000.00
        8/1/2019     Met Coals / J3 Metals                        Blackjewel L.L.C.        Sale of Assets                                2,000.00
        8/1/2019     Ultra Energy                                 Blackjewel L.L.C.        Sale of Assets                               10,000.00
        8/8/2019     Mark Energy                                  Blackjewel L.L.C.        Sale of Assets                                2,000.00
        8/9/2019     Sulzer Energy                                Blackjewel L.L.C.        Sale of Assets                               50,000.00
        8/9/2019     Nally & Hamilton                             Blackjewel L.L.C.        Sale of Assets                              400,000.00
       8/14/2019     Rhino Energy                                 Blackjewel L.L.C.        Sale of Assets                              850,000.00
       8/23/2019     Coking Coal                                  Blackjewel L.L.C.        Sale of Assets                               50,000.00

                                                                                      Sa Total Sales                         $       2,133,955.35
                                                                                      Int Total Intercompany Transfers                       0.00
                                                                                      Sa Total Sale of Assets                        1,366,000.00
                                                                                      MisTotal Miscellaneous                                 0.00
                                                                                          Total Cash Receipts                $       3,499,955.35 [1]




[1] Excludes cash activity between debtor accounts.
               Case 3:19-bk-30289                   Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34                              Desc
                                                       Main Document     Page 6 of 14


DEBTOR(S):                           Blackjewel L.L.C.                                        CASE NO:                             19-bk-30289


                                                            Form 2-B
                                 CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                      For Period:                    8/1/2019               to 8/31/2019



CASH DISBURSEMENTS DETAIL                                Account No:                                          *2824 and *4445
(attach additional sheets as necessary)

           0                 2                1                                         2                                      3        5
         Entity          Date [1]         Check No.                            Payee                       Description (Purpose)   Amount (USD$)
   Blackjewel L.L.C.      8/2/2019                       United Bank - Bank Fees                           Operations                      164.00
   Blackjewel L.L.C.      8/2/2019                       UHC Claims                                        Operations                  84,643.49
   Blackjewel L.L.C.      8/2/2019                       K. Hatfield                                       Operations                  37,779.00
   Blackjewel L.L.C.      8/2/2019                       Mountaineer Investigation                         Operations                  10,848.50
   Blackjewel L.L.C.      8/2/2019                       P&P Construction                                  Operations                  36,677.13
   Blackjewel L.L.C.      8/2/2019                       720 - Taxes                                       Operations                  41,729.56
   Blackjewel L.L.C.      8/2/2019                       Centurylink Communication                         Operations                    7,411.50
   Blackjewel L.L.C.      8/2/2019                       Utilities                                         Operations                    1,035.99
   Blackjewel L.L.C.      8/2/2019                       Cipriani & Werner                                 Operations                    5,000.00
   Blackjewel L.L.C.      8/2/2019                       Clearwater Investment - Rent                      Operations                    3,750.00
   Blackjewel L.L.C.      8/2/2019                       Paul Higginbotham (Cleaning)                      Operations                      225.00
   Blackjewel L.L.C.      8/2/2019                       CT Company                                        Operations                    3,071.06
   Blackjewel L.L.C.      8/2/2019                       Expense Checks                                    Operations                      602.87
   Blackjewel L.L.C.      8/2/2019                       Joe Jacobs                                        Operations                  11,500.00
   Blackjewel L.L.C.      8/2/2019                       Black Hills Energy                                Operations                      340.95
   Blackjewel L.L.C.      8/2/2019                       City of Gillette                                  Operations                      804.38
   Blackjewel L.L.C.      8/2/2019                       CSC Leasing Company                               Operations                    9,188.18
   Blackjewel L.L.C.      8/2/2019                       Enterprise Fleet Mgmt                             Operations                  16,913.50
   Blackjewel L.L.C.      8/2/2019                       Inter Mountain Laboratories                       Operations                    9,804.00
   Blackjewel L.L.C.      8/2/2019                       L&H Industrial                                    Operations                  18,707.20
   Blackjewel L.L.C.      8/2/2019                       Malta Ready Mix                                   Operations                  62,100.00
   Blackjewel L.L.C.      8/2/2019                       US Postal Service                                 Operations                    1,240.00
   Blackjewel L.L.C.      8/2/2019                       Visionary Communications                          Operations                    6,489.11
   Blackjewel L.L.C.      8/2/2019                       Williams Scottsman                                Operations                    4,292.98
   Blackjewel L.L.C.      8/2/2019                       Wyoming Machinery                                 Operations                      809.21
   Blackjewel L.L.C.      8/2/2019                       Wyoming Quality Healthcare                        Operations                  65,869.74
   Blackjewel L.L.C.      8/9/2019                       United Bank - Bank Fees                           Operations                      239.00
   Blackjewel L.L.C.      8/9/2019                       CAPP Payroll                                      Operations                 239,267.56
   Blackjewel L.L.C.      8/9/2019                       PRB Payroll                                       Operations                 162,079.44
   Blackjewel L.L.C.      8/9/2019                       CAPP 401K                                         Operations                  26,976.71
   Blackjewel L.L.C.      8/9/2019                       PRB 401K                                          Operations                  22,428.21
   Blackjewel L.L.C.      8/9/2019                       CAPP H.S.A.                                       Operations                    2,897.74
   Blackjewel L.L.C.      8/9/2019                       PRB H.S.A.                                        Operations                    7,625.24
   Blackjewel L.L.C.      8/9/2019                       Child Support/Garnishments - PRB                  Operations                    1,444.47
   Blackjewel L.L.C.      8/9/2019                       941 - CAPP                                        Operations                  94,729.26
   Blackjewel L.L.C.      8/9/2019                       941 - PRB                                         Operations                  54,251.53
   Blackjewel L.L.C.      8/9/2019                       UHC Claims                                        Operations                 166,413.07
   Blackjewel L.L.C.      8/9/2019                       K. Hatfield                                       Operations                  37,901.50
   Blackjewel L.L.C.      8/9/2019                       P&P Construction                                  Operations                  37,232.13
   Blackjewel L.L.C.      8/9/2019                       Alpha Tech                                        Operations                  39,150.74
   Blackjewel L.L.C.      8/9/2019                       Cipriani & Werner                                 Operations                    5,000.00
   Blackjewel L.L.C.      8/9/2019                       Paul Higginbotham (Cleaning)                      Operations                      225.00
   Blackjewel L.L.C.      8/9/2019                       Harms Oil                                         Operations                  18,083.47
   Blackjewel L.L.C.      8/9/2019                       Nalco                                             Operations                  25,200.00
   Blackjewel L.L.C.     8/16/2019                       United Bank - Bank Fees                           Operations                      607.44
   Blackjewel L.L.C.     8/16/2019                       VA W/H                                            Operations                    4,768.00
   Blackjewel L.L.C.     8/16/2019                       UHC Claims                                        Operations                  24,358.98
   Blackjewel L.L.C.     8/16/2019                       K. Hatfield                                       Operations                  37,901.50
   Blackjewel L.L.C.     8/16/2019                       Mountaineer Investigation                         Operations                    6,720.00
   Blackjewel L.L.C.     8/16/2019                       P&P Construction                                  Operations                  37,903.38
   Blackjewel L.L.C.     8/16/2019                       Hughes Net                                        Operations                      866.43
   Blackjewel L.L.C.     8/16/2019                       Kentucky Utilities                                Operations                  49,318.67
   Blackjewel L.L.C.     8/16/2019                       Milton Municipal                                  Operations                      305.09
   Blackjewel L.L.C.     8/16/2019                       Windstream                                        Operations                    1,219.01
   Blackjewel L.L.C.     8/16/2019                       Quest Energy                                      Operations                 399,950.00
               Case 3:19-bk-30289                   Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34                              Desc
                                                       Main Document     Page 7 of 14


DEBTOR(S):                           Blackjewel L.L.C.                                        CASE NO:                             19-bk-30289


                                                            Form 2-B
                                 CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                      For Period:                    8/1/2019               to 8/31/2019



CASH DISBURSEMENTS DETAIL                                Account No:                                          *2824 and *4445
(attach additional sheets as necessary)

           0                 2                1                                         2                                      3        5
         Entity          Date [1]         Check No.                             Payee                      Description (Purpose)   Amount (USD$)
   Blackjewel L.L.C.     8/16/2019                       Alpha Tech                                        Operations                  25,248.30
   Blackjewel L.L.C.     8/16/2019                       Cipriani & Werner                                 Operations                    5,000.00
   Blackjewel L.L.C.     8/16/2019                       Paul Higginbotham (Cleaning)                      Operations                      225.00
   Blackjewel L.L.C.     8/16/2019                       Jones Oil                                         Operations                    5,479.30
   Blackjewel L.L.C.     8/16/2019                       City of Gillette                                  Operations                      713.05
   Blackjewel L.L.C.     8/16/2019                       Harms Oil                                         Operations                  43,000.00
   Blackjewel L.L.C.     8/16/2019                       Honcoop                                           Operations                    2,695.80
   Blackjewel L.L.C.     8/16/2019                       Interstate Power Systems                          Operations                    2,633.86
   Blackjewel L.L.C.     8/16/2019                       Inter Mountain Laboratories                       Operations                      204.00
   Blackjewel L.L.C.     8/16/2019                       Nalco                                             Operations                  16,800.00
   Blackjewel L.L.C.     8/16/2019                       Record Supply                                     Operations                      677.24
   Blackjewel L.L.C.     8/16/2019                       SGS North America                                 Operations                    4,345.08
   Blackjewel L.L.C.     8/16/2019                       Skarshaug Testing Laboratory                      Operations                      699.32
   Blackjewel L.L.C.     8/16/2019                       SLS West                                          Operations                    7,089.01
   Blackjewel L.L.C.     8/16/2019                       Tisdale Creek Ranch                               Operations                    2,375.52
   Blackjewel L.L.C.     8/16/2019                       Western Fuels                                     Operations                    1,056.53
   Blackjewel L.L.C.     8/16/2019                       Wyoming Quality Healthcare                        Operations                  26,717.43
   Blackjewel L.L.C.     8/23/2019                       United Bank - Bank Fees                           Operations                      314.00
   Blackjewel L.L.C.     8/23/2019                       CAPP Payroll                                      Operations                 237,219.44
   Blackjewel L.L.C.     8/23/2019                       PRB Payroll                                       Operations                 199,462.12
   Blackjewel L.L.C.     8/23/2019                       PRB 401K                                          Operations                    3,804.00
   Blackjewel L.L.C.     8/23/2019                       CAPP H.S.A.                                       Operations                    2,386.20
   Blackjewel L.L.C.     8/23/2019                       PRB H.S.A.                                        Operations                    6,875.73
   Blackjewel L.L.C.     8/23/2019                       Child Support/Garnishments - PRB                  Operations                      342.46
   Blackjewel L.L.C.     8/23/2019                       941 - CAPP                                        Operations                  92,462.86
   Blackjewel L.L.C.     8/23/2019                       941 - PRB                                         Operations                  66,627.49
   Blackjewel L.L.C.     8/23/2019                       VA W/H                                            Operations                    4,418.00
   Blackjewel L.L.C.     8/23/2019                       UHC Admin/Stop Loss/Vision                        Operations                 210,953.41
   Blackjewel L.L.C.     8/23/2019                       UHC Claims                                        Operations                  51,066.52
   Blackjewel L.L.C.     8/23/2019                       K. Hatfield                                       Operations                  37,901.50
   Blackjewel L.L.C.     8/23/2019                       Mountaineer Investigation                         Operations                    3,360.00
   Blackjewel L.L.C.     8/23/2019                       P&P Construction                                  Operations                  40,656.88
   Blackjewel L.L.C.     8/23/2019                       Centurylink Communication                         Operations                    6,329.57
   Blackjewel L.L.C.     8/23/2019                       Kentucky Utilities                                Operations                 274,350.34
   Blackjewel L.L.C.     8/23/2019                       Powder River Energy                               Operations                 281,836.14
   Blackjewel L.L.C.     8/23/2019                       Utility Escrow                                    Operations                 245,964.00
   Blackjewel L.L.C.     8/23/2019                       Windstream                                        Operations                    1,009.49
   Blackjewel L.L.C.     8/23/2019                       Cipriani & Werner                                 Operations                    5,000.00
   Blackjewel L.L.C.     8/23/2019                       Paul Higginbotham (Cleaning)                      Operations                      225.00
   Blackjewel L.L.C.     8/23/2019                       Merrill Corp                                      Operations                  10,543.20
   Blackjewel L.L.C.     8/23/2019                       Expense Checks                                    Operations                    2,949.60
   Blackjewel L.L.C.     8/23/2019                       Marshall Miller                                   Operations                  27,686.10
   Blackjewel L.L.C.     8/23/2019                       Shelton, Branham & Halbert                        Operations                  10,000.00
   Blackjewel L.L.C.     8/23/2019                       United Industrial                                 Operations                  16,500.00
   Blackjewel L.L.C.     8/23/2019                       Energy Laboratories, Inc.                         Operations                        9.50
   Blackjewel L.L.C.     8/23/2019                       Enterprise Fleet Mgmt                             Operations                  14,922.95
   Blackjewel L.L.C.     8/23/2019                       Harms Oil                                         Operations                  26,841.08
   Blackjewel L.L.C.     8/23/2019                       Howard Supply Co                                  Operations                      964.66
   Blackjewel L.L.C.     8/23/2019                       Inter Mountain Laboratories                       Operations                  11,563.55
   Blackjewel L.L.C.     8/23/2019                       Joy Global                                        Operations                  30,898.54
   Blackjewel L.L.C.     8/23/2019                       Komatsu                                           Operations                    4,200.00
   Blackjewel L.L.C.     8/23/2019                       Nalco                                             Operations                  16,800.00
   Blackjewel L.L.C.     8/23/2019                       Norco                                             Operations                      223.04
   Blackjewel L.L.C.     8/23/2019                       Rail Link                                         Operations                  53,200.00
   Blackjewel L.L.C.     8/23/2019                       SGS North America                                 Operations                    1,221.60
                 Case 3:19-bk-30289                     Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34                                    Desc
                                                           Main Document     Page 8 of 14


DEBTOR(S):                               Blackjewel L.L.C.                                          CASE NO:                                 19-bk-30289


                                                                 Form 2-B
                                     CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                          For Period:                      8/1/2019               to 8/31/2019



CASH DISBURSEMENTS DETAIL                                    Account No:                                            *2824 and *4445
(attach additional sheets as necessary)

            0                    2               1                                            2                                      3            5
          Entity             Date [1]        Check No.                                Payee                      Description (Purpose)       Amount (USD$)
    Blackjewel L.L.C.        8/23/2019                       SLS West                                            Operations                           70.74
    Blackjewel L.L.C.        8/23/2019                       Tru Tech                                            Operations                      15,198.85
    Blackjewel L.L.C.        8/23/2019                       Visionary Communications                            Operations                        6,489.11
    Blackjewel L.L.C.        8/23/2019                       Water Guy                                           Operations                        1,392.25
    Blackjewel L.L.C.        8/23/2019                       Williams Scottsman                                  Operations                        4,292.68
    Blackjewel L.L.C.        8/30/2019                       United Bank - Bank Fees                             Operations                          303.00
    Blackjewel L.L.C.        8/30/2019                       Impact Energy Trust                                 Operations                      88,641.50
    Blackjewel L.L.C.        8/30/2019                       K. Hatfield                                         Operations                      37,901.50
    Blackjewel L.L.C.        8/30/2019                       Mountaineer Investigation                           Operations                        6,756.00
    Blackjewel L.L.C.        8/30/2019                       P&P Construction                                    Operations                      42,128.63
    Blackjewel L.L.C.        8/30/2019                       American Electric Power                             Operations                     130,741.32
    Blackjewel L.L.C.        8/30/2019                       Centurylink Communication                           Operations                        1,581.53
    Blackjewel L.L.C.        8/30/2019                       Cumberland Valley Electric                          Operations                      34,939.86
    Blackjewel L.L.C.        8/30/2019                       Kentucky Utilities                                  Operations                      32,135.61
    Blackjewel L.L.C.        8/30/2019                       Marlin Capital                                      Operations                          901.14
    Blackjewel L.L.C.        8/30/2019                       Milton Municipal                                    Operations                          577.84
    Blackjewel L.L.C.        8/30/2019                       Powder River Energy                                 Operations                      10,675.36
    Blackjewel L.L.C.        8/30/2019                       South Kentucky REC                                  Operations                        1,228.66
    Blackjewel L.L.C.        8/30/2019                       Windstream                                          Operations                        5,369.94
    Blackjewel L.L.C.        8/30/2019                       ONRR                                                Operations                     410,115.50
    Blackjewel L.L.C.        8/30/2019                       Cipriani & Werner                                   Operations                        5,000.00
    Blackjewel L.L.C.        8/30/2019                       Paul Higginbotham (Cleaning)                        Operations                          225.00
    Blackjewel L.L.C.        8/30/2019                       Expense Checks                                      Operations                          730.66
    Blackjewel L.L.C.        8/30/2019                       Jones Oil                                           Operations                        2,499.00
    Blackjewel L.L.C.        8/30/2019                       United Industrial                                   Operations                        3,500.00
    Blackjewel L.L.C.        8/30/2019                       BJ Nelson, Inc                                      Operations                        1,375.08
    Blackjewel L.L.C.        8/30/2019                       Black Hills Energy                                  Operations                           80.16
    Blackjewel L.L.C.        8/30/2019                       Buckley Powder                                      Operations                      11,953.38
    Blackjewel L.L.C.        8/30/2019                       CSC Leasing Company                                 Operations                        9,188.18
    Blackjewel L.L.C.        8/30/2019                       Harms Oil                                           Operations                      86,400.00
    Blackjewel L.L.C.        8/30/2019                       Howard Supply Co                                    Operations                          412.28
    Blackjewel L.L.C.        8/30/2019                       Komatsu                                             Operations                        5,000.00
    Blackjewel L.L.C.        8/30/2019                       Legacy Innovations                                  Operations                      20,569.50
    Blackjewel L.L.C.        8/30/2019                       Malta Ready Mix                                     Operations                      62,100.00
    Blackjewel L.L.C.        8/30/2019                       Nalco                                               Operations                      16,800.00
    Blackjewel L.L.C.        8/30/2019                       Norco                                               Operations                        6,186.99
    Blackjewel L.L.C.        8/30/2019                       Powder River Heating & Air Conditioning             Operations                      13,041.10
    Blackjewel L.L.C.        8/30/2019                       Purvis Industries                                   Operations                        8,878.63
    Blackjewel L.L.C.        8/30/2019                       Record Supply                                       Operations                           35.69
    Blackjewel L.L.C.        8/30/2019                       RMS                                                 Operations                        1,400.00
    Blackjewel L.L.C.        8/30/2019                       SABIA                                               Operations                           50.00
    Blackjewel L.L.C.        8/30/2019                       Safety Kleen Systems                                Operations                        4,344.94
    Blackjewel L.L.C.        8/30/2019                       SGS North America                                   Operations                          693.00
    Blackjewel L.L.C.        8/30/2019                       US Postal Service                                   Operations                          300.00
    Blackjewel L.L.C.        8/30/2019                       Wyoming Machinery                                   Operations                          476.79

                                                                                                                                         $     5,184,790.73 [2]
   Notes:
[1] All disbursements are assumed to have occurred on Fridays for weeks ending Sunday.
[2] Excludes cash activity between debtor accounts.
           Case 3:19-bk-30289                      Doc 1376               Filed 11/11/19 Entered 11/11/19 19:33:34                                 Desc
               DEBTOR(S): Blackjewel L.L.C. Main Document                             Page CASE
                                                                                           9 of 14
                                                                                                 NO: 19-bk-30289


                                                         SUPPORTING SCHEDULES
                  For Period:               8/1/2019                         to                  8/31/2019



                                   Accounts Receivable Aging Summary (attach detailed aging report)
                                         30 days or less             31 to 60 days              61 to 90 days              Over 90 days        Total at month end
Pre-petition receivables             $                    -      $                      -   $                     -   $                    -   $                       -
                          [1]
Post-petition receivables            $            3,259,439      $                      -   $                     -   $                    -   $                       -
Total                                $            3,259,439      $                      -   $                     -   $                    -   $                       -



                          Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                         30 days or less             31 to 60 days              61 to 90 days              Over 90 days        Total at month end
Trade Payables                       $            2,242,234      $                171,185   $                     -   $                    -   $         2,413,420
Other Payables                       $                    -      $                      -   $                     -   $                    -   $                 -
Total                                $            2,242,234      $                171,185   $                     -   $                    -   $         2,413,420


                          SCHEDULE OF PAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS
                                          Month-end                       Current                   Paid in
                                            Retainer                      Month's                 Current                 Court Approval            Month-end
                                                                                                                                                                 [2]
                                            Balance                       Accrual                   Month                     Date                 Balance Due
Squire Patton Boggs (US)
LLP                                  $                7,321      $            1,682,704     $                 -                  8/13/2019 $             3,094,294
FTI Consulting, LLC                                     -                       905,171                       -                  8/13/2019               1,891,719
Jefferies                                               -                       150,000                       -                  8/13/2019                 300,000
Supple Law Office, PLLC                              12,820                      27,780                       -                  8/13/2019                  64,200
                                                                                                                               8/13/2019 &
Prime Clerk                                               -                       186,667                     -                  8/21/2019                326,002
Berkeley Research Group,
LLC                                                       -                        96,530                     -                  8/27/2019                208,194
Whiteford Taylor Preston,
LLP                                                       -                       278,268                     -                  8/13/2019                577,053
Total                                $               20,141      $            3,327,119     $                 -                                $         6,461,461

                          SCHEDULE OF PAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES
         Payee Name                                       Position                                      Nature of Payment                             Amount
Drew Kesler                         CFO                                                     Wages                                              $           16,385
Drew Kesler                         CFO                                                     Expenses                                                        1,979
Chris Slone                         COO (East)                                              Wages                                                          22,004
Joff Pilon                          COO (West)                                              Wages                                                          20,500

Notes:
[1] All post-petition accounts receivable are from Blackjewel Marketing & Sales LLC.
[2] Balance due to include fees and expenses incurred but not yet paid.
         Case 3:19-bk-30289                   Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34 Desc
DEBTOR(S):                                         Main
                                    Blackjewel L.L.C. Document    Page 10 of 14     CASE NO: 19-bk-30289


                                                                       SUPPORTING SCHEDULES
                    For Period:                   8/1/2019                              to                     8/31/2019

                                                          Summary of Post-Petition Taxes
                                                      1                                 2                           3                         4

                                                                             Post-petition taxes           Post-petition tax         Unpaid post-petition
                                    Unpaid post-petition taxes from prior accrued this month (new        payments made this        taxes at end of reporting
           Type of tax                      reporting month(1)                  obligations)               reporting month          month (columns 1+2-3)
Federal
Employee income tax withheld                                                                 $143,056                   $143,056
Employee FICA taxes withheld                                                                   82,507                     82,507
Employer FICA taxes                                               33,345                       82,507                     82,507                    33,345
Unemployment taxes
Other:____________________
State
Sales, use & excise taxes                                         31,772                      106,419                     41,730                    96,461
Unemployment taxes                                                   126                           94                                                  220
Other: KY, VA, WV, OH income
tax withheld                                                          130                      33,399                      9,186                    24,343
Local
Real and personal property
taxes                                                            473,388                      473,388                                             946,775
                                                                                              Total unpaid post-petition taxes                 $1,101,144
[1] For first report, the beginning balance in column 1 will be $0; thereafter, beginning balance will be ending balance from prior report.


Statement of post-petition payments to secured creditors
The Debtors made no post-petition payments to secured creditors during August 2019.

Insurance Coverage Summary
Pursuant to the Interim Order (I) Authorizing the Debtors to (A) Continue Insurance Coverage Entered Into Prepetition and Satisfy Prepetition
Obligations Related Thereto, Including Premium Financing, and (B) Renew, Supplement, or Purchase Insurance Policies; (II) Authorizing Banks to
Honor and Process Check and Electronic Transfer Requests Related Thereto; and (III) Granting Related Relief; Docket No. 282 entered on July 23,
2019, the Debtors were authorized to maintain their Insurance Programs and pay Insurance Obligations without interruption and in accordance with
the same practices and procedures as were in effect prior to the commencement of the Debtors’ chapter 11 cases. A listing of the Debtors'
insurance policies was attached as Exhibit C to Docket No. 116.
     Case 3:19-bk-30289           Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34                          Desc
                                     Main Document    Page 11 of 14

Blackjewel L.L.C.
August Accounts Payable

                                                                           Amount
                                                     30 Days or
                           Name                         less      31 to 60 Days 61 to 90 Days Over 90 days     Total
AIRGAS USA LLC                                               ‐         1,849              ‐             ‐       1,849
Alpha Technologies Inc                                   1,517         1,433              ‐             ‐       2,950
Appalachian Power                                       83,361             ‐              ‐             ‐      83,361
Appalachian Wireless                                       155             ‐              ‐             ‐         155
AT&T                                                     5,902         1,891              ‐             ‐       7,792
BCN Telecom Inc.                                         7,331             ‐              ‐             ‐       7,331
Black Diamond Insurance Group, LLC                       1,040             ‐              ‐             ‐       1,040
Black Mountain Utility District                            848             ‐              ‐             ‐         848
Buchanan County Public Service Authority                   505             ‐              ‐             ‐         505
CENTURYLINK COMMUNICATIONS LLC                             189            44              ‐             ‐         233
CHAPTER 13 TRUSTEE EDKY                                      ‐         5,582              ‐             ‐       5,582
Cintas Corporation                                          99             ‐              ‐             ‐          99
Cisco Systems Capital CRP                                1,209             ‐              ‐             ‐       1,209
Coca Cola Bottling Co                                      760             ‐              ‐             ‐         760
Comcast Cable                                              525           276              ‐             ‐         801
Comfort Inn Big Stone Gap                                  154             ‐              ‐             ‐         154
Cumberland Valley Electric, Inc.                        33,679             ‐              ‐             ‐      33,679
Department of the Treasury ‐ 720                        75,528             ‐              ‐             ‐      75,528
Dump Your Junk LLC                                         450           682              ‐             ‐       1,132
East Kentucky Rental & Supply, Inc.                        842             ‐              ‐             ‐         842
ENERGY LABORATORIES INC                                  3,729             ‐              ‐             ‐       3,729
Frontier Communications                                  1,404           515              ‐             ‐       1,919
GEOTECH ENVIRONMENTAL EQUIPMENT INC                        132             ‐              ‐             ‐         132
Hinkle Lumber                                            7,568             ‐              ‐             ‐       7,568
HONCOOP TECHNOLOGY SVCS                                     18             ‐              ‐             ‐          18
Hughes Network Systems, LLC                              1,570             ‐              ‐             ‐       1,570
Hyden‐Leslie Co. Water District                            146            26              ‐             ‐         172
ICF JONES & STOKES INC                                     380             ‐              ‐             ‐         380
IMPACT ENERGY HEALTH TRUST                                   ‐        59,040              ‐             ‐      59,040
Jacobs Risk Managment, Inc                              11,500             ‐              ‐             ‐      11,500
Jones Oil Company, Inc.                                  1,743             ‐              ‐             ‐       1,743
KENTUCKY DEPARTMENT OF REVENUE                          18,080             ‐              ‐             ‐      18,080
Kentucky Power Company                                  19,365             ‐              ‐             ‐      19,365
KOMAX, LLC.                                                952             ‐              ‐             ‐         952
KU PPL Company                                         486,887           229              ‐             ‐     487,116
Lee County Public Service Authority                        291             ‐              ‐             ‐         291
Lusk Disposal Service, Inc.                              1,042             ‐              ‐             ‐       1,042
Marlin Business Bank                                     1,591             ‐              ‐             ‐       1,591
Milton Municipal Utilities Commission                      622             ‐              ‐             ‐         622
Mountaineer Investigation & Security                    35,758             ‐              ‐             ‐      35,758
NORCO INC                                                6,199             ‐              ‐             ‐       6,199
Norfolk Southern Railway Company                           739             ‐              ‐             ‐         739
Northwestern Mutual Life                                     ‐         1,813              ‐             ‐       1,813
ODP                                                    128,484         3,316              ‐             ‐     131,800
OPTUM BANK                                               2,386             ‐              ‐             ‐       2,386
Orkin                                                       91             ‐              ‐             ‐          91
P & P Construction                                      46,955             ‐              ‐             ‐      46,955
P&A Engineers and Consultants, Inc.                      1,795             ‐              ‐             ‐       1,795
POWDER RIVER ENERGY CORP                               202,135             ‐              ‐             ‐     202,135
      Case 3:19-bk-30289             Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34                              Desc
                                        Main Document    Page 12 of 14

Blackjewel L.L.C.
August Accounts Payable

                                                                                  Amount
                                                            30 Days or
                              Name                             less      31 to 60 Days 61 to 90 Days Over 90 days     Total
Powell Valley Stone Co. Inc                                     3,621             ‐              ‐             ‐       3,621
PRUDENTIAL GROUP INSURANCE                                          ‐        73,430              ‐             ‐      73,430
Purchase Power                                                    189             ‐              ‐             ‐         189
RAIL LINK INC                                                  53,200             ‐              ‐             ‐      53,200
Randall Watts                                                     217             ‐              ‐             ‐         217
Republic Services, Inc.                                           377             ‐              ‐             ‐         377
Rockwood Casualty Insurance Company                           787,093             ‐              ‐             ‐     787,093
Russell County PSA                                                 45             ‐              ‐             ‐          45
S G S NORTH AMERICA INC                                         8,587             ‐              ‐             ‐       8,587
SAFETY KLEEN SYSTEMS INC                                        2,422             ‐              ‐             ‐       2,422
SGS North America, Inc                                          9,831             ‐              ‐             ‐       9,831
Shelton, Branham & Halbert, PLLC                                    ‐         5,000              ‐             ‐       5,000
Southern Appalachian Mine Supply, Inc.                              ‐         8,330              ‐             ‐       8,330
Strata Safety Products, LLC                                     8,611             ‐              ‐             ‐       8,611
Suddenlink                                                      3,260           208              ‐             ‐       3,468
Sunset Digital Holding LLC DBA Point Broadband                    768             ‐              ‐             ‐         768
TDS                                                             1,571             ‐              ‐             ‐       1,571
Time Warner Cable                                               3,173             ‐              ‐             ‐       3,173
Town of Appalachia                                                310             ‐              ‐             ‐         310
Town of Honaker                                                    95             ‐              ‐             ‐          95
Treasurer of Virginia                                           6,130             ‐              ‐             ‐       6,130
TRU TECH PRODUCTS LLC                                          69,546             ‐              ‐             ‐      69,546
Tyler Mountain Water Co, Inc                                      165             ‐              ‐             ‐         165
United American Security                                        9,554             ‐              ‐             ‐       9,554
United American Security Dba GardaWorld Security Services      27,157             ‐              ‐             ‐      27,157
UNITED CENTRAL INDUSTRIAL SUPPLY                               24,426             ‐              ‐             ‐      24,426
United Industrial Services, Inc.                                    ‐         4,500              ‐             ‐       4,500
Vanbibber III, Gary                                                58             ‐              ‐             ‐          58
Verizon                                                        10,591           619              ‐             ‐      11,209
Waste Connections of KY                                           972             ‐              ‐             ‐         972
Water Service Corp of KY (Utilities Inc)                           47             ‐              ‐             ‐          47
Windstream                                                      8,040           493              ‐             ‐       8,533
WV Bureau of Employment Programs                                    ‐         1,910              ‐             ‐       1,910
WV STATE TAX DEPARTMENT                                         6,034             ‐              ‐             ‐       6,034
Xerox Corporation                                                 485             ‐              ‐             ‐         485
Subtotal ‐ August Post‐Petition                             2,242,234       171,185              ‐             ‐    2,413,420
     Case 3:19-bk-30289           Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34   Desc
                                     Main Document    Page 13 of 14

BLACKJEWEL, LLC
Income Statement
                                                         AUG 19

RAW TONS PRODUCED                                       423,844.00
   CLEAN TONS PRODUCED                                  423,844.00
   % YIELD                                                100%
   PURCHASED COAL                                          0.00

SALES FINAL                                             447,951.00
SALES BJMS                                                 0.00
ENDING INVENTORY BJMS                                   599,774.36

REVENUE:

TOTAL REVENUE                                            5,171,121.53


COST OF GOODS SOLD:
   5010 ꞏ Hourly Payroll                                   453,295.20
   5020 ꞏ Salary Payroll                                   398,474.18
   5030 ꞏ Fringe Benefits                                  364,585.19
   5036 ꞏ Workers Compensation                             646,352.00
   5040 ꞏ Vehicle Rental                                          800.00
   5100 ꞏ Diesel Fuel                                      174,246.64
   5101 ꞏ Lubricants                                         5,863.53
   5102 ꞏ Explosives                                        20,203.38
   5103 ꞏ Roof Control                                              0.00
   5105 ꞏ Magnetite                                                 0.00
   5110 ꞏ Other Supplies                                    31,906.16
   5200 ꞏ R&M Parts                                        151,133.86
   5201 ꞏ R&M Labor                                        -19,113.12
   5203 ꞏ R&M Tires                                         11,550.00
   5300 ꞏ Rentals                                           83,965.60
   5301 ꞏ Contractor Services                               76,354.54
   5302 ꞏ Professional Services                             13,472.04
   5303 ꞏ Security                                         342,037.08
   5304 ꞏ Analysis                                          15,199.04
   5305 ꞏ Permitting                                                0.00
   5306 ꞏ Electric                                         869,163.06
   5307 ꞏ Phone/Internet                                    28,181.10
   5308 ꞏ Utilities Other                                           0.00
   5309 ꞏ Insurance                                        322,258.11
   5310 ꞏ Bonding                                                   0.00
   5311 ꞏ Property Taxes                                   334,450.69
   5312 ꞏ Depreciation                                   4,712,903.51
   5313 ꞏ Sales Tax                                               115.07
   5314 ꞏ Accretion                                        574,086.73
   5315 ꞏ Penalties & Fines                                  2,375.89
   5316 ꞏ Mine Development & Acc. Rec.                     -18,414.37
   5318 ꞏ Safety                                                  699.32
      Case 3:19-bk-30289                 Doc 1376 Filed 11/11/19 Entered 11/11/19 19:33:34   Desc
                                            Main Document    Page 14 of 14

BLACKJEWEL, LLC
Income Statement
                                                                   AUG 19

    5319 ꞏ Purchased Coal                                                   0.00
    5399 - Allocations                                                      0.00
Total Controllable Costs                                           9,596,144.43

Total Cash Expenditures For Mining                                 4,309,154.19
                                                              $           9.62

    5050 ꞏ Trucking Costs                                                   0.00
    5060 ꞏ Processing Cost                                          482,786.94

    5400 ꞏ Lease Royalties                                          665,681.10
    5402 ꞏ Federal Excise Tax                                       -237,663.36
    5403 ꞏ OSM Fees                                                 122,643.64
    5404 ꞏ Severance Tax                                            520,321.00
    5405 ꞏ Depletion & Amortization                                  73,464.83
    5408 ꞏ Interest Expense                                         -122,678.07
    5409 - Accrued Royalties & Taxes                                        0.00
    5501 - Travel                                                      2,800.00
    Coal Inventory Adj                                              149,839.09
    5600 ꞏ BJMS Expense                                                     0.00
Total Uncontrollable Costs                                         1,657,195.17

Total COGS                                                        11,253,339.60

Gross Profit                                                      -6,082,218.07
    Expense
               6000 ꞏ SG&A                                          704,087.26
               6300 ꞏ Professional Services                        3,483,938.56
               6600 ꞏ Insurance Expense                              78,930.09
               6602 ꞏ Interest Expense                            -1,625,817.28
         Total 6000 ꞏ SG&A                                         2,641,138.63

         66900 ꞏ Reconciliation Discrepancies                               0.00

               Total Expense                                      13,894,478.23
    Net Ordinary Income                                           -8,723,356.70


OTHER INCOME/EXPENSE                                               7,123,210.28

Net Income                                                        -1,600,146.42

Depreciation, Accretion & Interest in Processing Cost                       0.00

EBITDA                                                             2,014,922.47
                                                              $           4.75
CAPITAL EXPENDITURES                                                        0.00
